Citation Nr: 1140662	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-28 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine herniated discs at C3 and C5 (cervical spine disability).  

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 and subsequently served in the Army National Guard from August 1993 to June 2001, to include a period of active duty for training from July 11, 1998, to August 1, 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Boise, Idaho, Regional Office (RO), which declined to reopen the Veteran's service connection claim for a cervical spine disability.  

In June 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  At transcript of this proceeding has been associated with the claims folder.  

Since the issuance of the August 2008 Statement of the Case, the Board has received multiple submissions from the Veteran, to include a medical statement and Social Security Administration (SSA) records, and in June 2010 the Veteran submitted a signed statement waiving the right to initial agency of original jurisdiction (AOJ) review.  As such, this evidence will be considered by the Board at this time.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  A July 2006 Board decision denied the Veteran's claim of entitlement to service connection for a cervical spine disability, finding no evidence such pre-existing disorder incurred during active duty service or aggravated by his period of active duty of training.

2.  Since the July 2006 Board decision, the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2006 Board decision, which denied entitlement to service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  As the evidence received since the Board's July 2006 decision is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim with respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq.  As the Board is granting the Veteran's application to reopen this matter, no prejudice to the Veteran will result from the adjudication of this issue and any errors in this regard are harmless. 

The Veteran presently seeks to reopen the claim of entitlement to service connection for a cervical spine disability.  The Board notes that the RO declined to reopen the claim in a June 2007 rating determination.  Irrespective of any action the RO may have taken, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  See 38 C.F.R. § 19.35; see also Glynn v. Brown, 6 Vet. App. 523 (1994).

Except as provided in section 5108, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  As such, when a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

In July 2006, the Board denied the Veteran's original service connection claim for a cervical spine disability, affirming the RO's September 2003 determination.  Upon reviewing the evidence of record, the Board found that there was insufficient evidence to establish that the Veteran's period of active duty for training (ADUTA) aggravated his pre-existing cervical spine disability beyond its natural progression.  

At the time of this decision, the evidence of record included the Veteran's National Guard service treatment records, relevant private treatment records, statements from multiple private medical professionals, August 2003 and November 2004 VA medical examinations, lay statements submitted on the Veteran's behalf and numerous statements from the Veteran.  Based on this evidence, the Board concluded the most probative evidence of record indicated that the Veteran's pre-existing cervical spine disability was not aggravated by his period of ACDUTRA.  The Board denied the claim.  The Veteran was notified of the July 2006 Board decision and of his appellate rights, but did not appeal the determination.  Thus, the July 2006 Board decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104. 

The July 2006 Board decision is the last final decision of record and the claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104.  As previously noted, in order to reopen this claim, the Veteran must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Numerous pieces of evidence have been associated with the claims folder since the July 2006 Board decision.  The new evidence includes a May 2007 lay statement from M. R.; a May 2010 statement from private physician, H. S., M.D.; and numerous statements from the Veteran, to include his June 2010 testimony before the Board.  

Significantly, the May 2010 statement of Dr. H. S. suggests that the Veteran's cervical spine disability may have been aggravated by his period of ACDUTRA.  The Veteran has now presented evidence related to a previously unestablished element of his claim (i.e., a competent opinion suggesting that a diagnosed cervical spine may have been aggravated by ACDUTRA).  The Board finds the newly submitted documents to be new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  Thereby, the service connection claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The de novo matter is addressed further in the remand section.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability and, to this extent only, the claim is granted.


REMAND

The Board observes that, while the Veteran maintains that his cervical spine disability was aggravated by his period of ACDUTRA, prior to this period of service, he had active military service June 1972 to June 1975.  The Veteran's complete reserve service treatment records are of record; however, it is unclear whether his complete active duty service treatment records have been associated with the claims folder.  Under the law, VA must attempt to obtain these records prior to proceeding with the adjudication of the Veteran's claim.  For this reason, the Board has no discretion and must remand the claim, as to ensure the record is complete in this respect.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Additionally, the record suggests that relevant Social Security Administration (SSA) records may exist that are not of record.  At his June 2010 Board hearing, the Veteran testified that he had been awarded SSA benefits and also submitted a fully favorable January 2006 SSA disability determination.  See Board Hearing Trans., pp. 8-9, Jun. 15, 2010.  Moreover, a May 2003 statement from the Veteran's former employer indicates he may have been awarded disability compensation; however, it is unclear if any attempts were made to obtain these records.  VA is obliged to, attempt to obtain any SSA disability records, as well as any similar disability records from his former employer.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, for this reason as well, additional development is needed. 

The record also confirms that the Veteran receives regular cervical spine related treatment.  At his June 2010 Board hearing, the Veteran identified numerous private medical facilities where he obtained regular private cervical spine treatment; however, no records of this nature, dated since May 2003, have been associated with the claims folder.  See Board Hearing Trans., pp. 8-10.  A review of the claims folder further suggests the Veteran may receive regular and relevant VA treatment, but such no records have been associated with the claims folder.  VA must attempt to obtain those records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Having reopened the Veteran's service connection claim for a cervical spine disability, VA has a duty to assist the Veteran in the development of the claim, by conducting appropriate medical inquiry.  The Veteran has provided competent sworn testimony at his June 2010 Board hearing, detailing the symptomatology of his cervical spine disability and an increase in such symptoms after a specific period of ACDUTRA.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the competent evidence of record suggests the Veteran has a currently diagnosed cervical spine disability that may have been aggravated by his period of ACDUTRA.  In light of the foregoing, the Board finds a remand for an appropriate VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of private treatment or evaluation for his cervical spine disability, since May 2003, to include the private physicians B. Becker, M.D., H. Shearer, M.D., and J. Hirschauer, M.D.; private chiropractors J. Anderson, D.C., and K. Parge, D.C.; and the private Alpine Chiropractic Center, Inland Neurosurgery and Spine Facility, Moscow Family Medicine Facility, North Idaho Primary Care Center, and the Turning Point Physical Therapy Facility.  Then, undertake all necessary efforts to obtain any identified private medical records.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.  Additionally, the Veteran should be apprised of such and provided with an opportunity to submit such reports.

2.  Also, contact the Veteran to ascertain the location and approximate dates(s) of any VA treatment(s) and/or hospitalization(s), related to his cervical spine disability.  Then, obtain all identified and outstanding VA treatment records, if any.  Any negative response should be in writing, and associated with the claims file.

3.  Contact the Veteran's former employer and undertake appropriate efforts to obtain any disability benefits determinations, records and/or examination(s) generated in connection with any disability determination by this entity, as identified in the May 2003 correspondence.  All development efforts with respect to this matter should be in writing, and associated with the claims folder.  

4.  Obtain any records generated by the Social Security Administration in connection with any claim by the Veteran for disability benefits, to include any medical records, evaluations and/or determinations, and the records associated with the claims folder.  If the Veteran's Social Security Administration records are provided in CD-ROM/digital format, then the records must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

5.  Obtain any service treatment records generated during the Veteran's period of active military service from June 1972 to June 1975.  If these service treatment records are unavailable then (I) a formal finding should be issued, detailing the efforts that were made to obtain the records, and such associated with the claims folder; and (II) the Veteran and his representative should be notified and invited to submit any copies of his service treatment record he may have in his possession.  

6.  After completion of the aforementioned development efforts and after any obtained records, and/or negative response(s) are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any cervical spine disability.  The claims file must be made available to, and reviewed by, the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the disability, including the Veteran's account of symptomatology.  

Then the examiner should respond to the following:

(A)  Identify all disabilities associated with the Veteran's cervical spine;

(B)  Address both, whether there is clear and unmistakable evidence (i.e., it is undebatable) that (i) any cervical spine disability existed prior to the Veteran's June 1972 enlistment into active military service; and if so, (ii) that any such disability was aggravated by (i.e., increased in disability beyond the natural progress of the condition) this period of active military service.  

(C)  With respect to any cervical spine disability not present at the time of enlistment in June 1972, state whether it is at least as likely as not that any such disability (i) had its onset during active military service, or (ii) is related to the Veteran's period of active military service.  

(E)  With respect to the Veteran's period of active duty for training (ACDUTRA), from July 11, 1998, to August 1, 1998, the examiner should state whether there is clear and unmistakable evidence (i.e., it is undebatable) that any currently diagnosed cervical spine disability was aggravated by (i.e., increased in disability beyond the natural progress of the disorder) this period of ACDUTRA.  In providing this opinion, the examiner must also acknowledge and discuss the Veteran's account of having a cervical spine disability prior to this period of ACDUTRA.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's competent account of symptomatology; (ii) the June 1998 statement of private chiropractor G. Gould, D.C.; (iii) a July 1998 reserve treatment record; (iv) a July 1998 Statement of Medical Examination and Duty Status; (v) the April 2001 and September 2002 statements of private chiropractic orthopedist, K. Parge; (vi) the respective March 2001 and May 2001 statements from private advanced registered nurse practitioner, J. Ely, A.R.N.P., and any other evidence deemed relevant.  

7.  After all requested development has been accomplished or all attempts thereof have been documented, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


